PETERS, J.
This is an action of debt founded upon a promissory note given in compromise of debt for the loan of Confederate treasury-notes. A contract based upon such consideration is void, as against the public policy both *75of the State and tbe general government, and no recovery can be bad upon it in our courts.- — Lawson v. Miller, 44 Ala. 616; Rev. Code, §§ 1176, 1177, 3643, 3644.
Tbe facts set out in tbe record show that tbe plaintiff in the court below was not entitled to recover. When this is tbe case, such errors as may have been committed in tbe course of tbe trial below are errors without injury, and would not justify a reversal. For this reason, it is unnecessary to look into tbe other assignments of error in this case. — Sbep. Dig. p. 568, § 82.
Tbe judgment of tbe court below is affirmed.